DETAILED ACTION


Allowable Subject Matter
Claims 1-3, 5-12, and 14 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine engine, relevant prior art Alkabie (US 2007/0095067), Lee263 (US 2008/0131263), Anderson (US 6,082,961), and Cayre (US 2009/0077977) teaches a combustor defined by inner and outer walls, followed by a vane platform defined by inner and outer stator walls; a gap, arranged between the combustor inner wall and the inner stator wall and between the outer combustor wall and the outer stator wall, wherein during operation of the gas turbine, the gap is configured to pass purge air therethrough to create a first cooling film on the vane platform, wherein the gap is defined by mutually facing inner radial wall portions of the inner wall and of the inner stator wall and by mutually facing outer radial wall portions of the outer wall and of the outer stator wall, wherein the inner radial wall portion of the inner stator wall is joined to an inner flow channel wall portion of the inner stator wall by an inner curved portion and wherein the outer radial wall portion of the outer stator wall is joined to an outer flow channel wall portion of the outer stator wall by an outer curved portion, whereby the purge air is deflected by the inner curved portion and by the outer curved portion; and one or more cooling ducts arranged upstream of said gap and within said inner [[and/or]] and outer combustor walls, the one or more cooling ducts configured to inject cooling air to create a second cooling film.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show the claimed geometrical relationship between the cooling ducts and the gap i.e.” wherein a ratio z between a distance I 0 - 400”. In addition, it is noted, that Applicant as established that such geometrical relationship provide advantageous synergetic effect between the first and second cooling films which maximize overall cooling, see for example P.7, L.15- L.23,. P.8.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./
 Examiner, Art Unit 3741   
                                                                                                                                                                                                  /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741